653 N.W.2d 181 (2002)
Annabelle R. HARVEY, Beneficiary of Paul Harvey, Deceased, and Michael F. Merritt, Plaintiffs-Appellees,
and
Bruce A. Fox, Plaintiff,
v.
STATE of Michigan, DEPARTMENT OF MANAGEMENT & BUDGET, BUREAU OF RETIREMENT SERVICES, and Judges Retirement Board, Defendants-Appellants.
Docket No. 121672, COA No. 227140.
Supreme Court of Michigan.
November 19, 2002.
On order of the Court, the motion for immediate consideration is considered, and *182 it is GRANTED. The application for leave to appeal from the May 10, 2002 decision of the Court of Appeals is also considered, and it is GRANTED. The parties are directed to include among the issues briefed (1) the applicable level of scrutiny under Fourteenth Amendment analysis, (2) the current viability, if any, of Manistee Bank & Trust v. McGowan, 394 Mich. 655, 232 N.W.2d 636 (1975), and (3) this Court's ability to order the relief requested, inter alia, fully state-funded pensions for outstate judges, prospectively and retroactively, in light of Const 1963, art 1, § 2, art 3, § 2, art 4, § 1; Lewis v. Mich., 464 Mich. 781, 786-787, 629 N.W.2d 868 (2001); see also North Ottawa Community Hospital v. Kieft, 457 Mich. 394, 408, n. 14, 578 N.W.2d 267 (1998); 77th Dist. Judge v. Mich., 175 Mich.App. 681, 438 N.W.2d 333 (1989).
Persons or groups interested in the determination of the questions in this case, including the 36th District Court judges, may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would deny leave to appeal.